EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Younghoon Kim on 5/4/2021.

The application has been amended as follows: 
Amend claim 1: add “the” before the phrase “aliphatic isocyanate curing agent being 1,6-hexamethylene diisocyanate” in line 24.

Terminal Disclaimer
The terminal disclaimer filed on 5/6/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 10,471,685 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Amended independent claim 1 recites: “A packaging material for a power storage device, comprising: a base material layer being a stretched polyamide film having a first surface and a second surface; a sealant layer; a first adhesive layer laminated between the first 
The closest prior art, Suzuta (JP2011-187385), discloses a sheathing material for lithium ion batteries that can be manufactured with high productivity and is excellent in electrolysis solution tolerance and water vapor permeation resistance [0007] [0009].  In one embodiment, the sheathing material comprises a base material layer 11, first adhesion agent layer 12, aluminum foil layer 13, corrosion prevention treating layer 14, 

    PNG
    media_image1.png
    402
    668
    media_image1.png
    Greyscale

The corrosion prevention treating layer can be formed on both sides of the aluminum foil layer [0062].  The corrosion prevention treating layer improves adhesion with the base material layer and can be provided on the base material layer side of the aluminum foil layer [0062]. It is important for a sheathing material for lithium ion batteries to inhibit the corrosion of the metallic foil resulting from an electrolysis solution and deterioration of the laminate strength between each layer [0004]. The base material layer 11 can be made from a stretched polyamide film (A packaging material for a power storage device, comprising: a base material layer being a stretched polyamide film having a first surface and a second surface; a sealant layer; a first adhesive layer laminated between the first surface of the stretched polyamide film and the sealant layer; a first corrosion prevention-treated layer laminated between the first adhesive layer and the sealant layer; a metal foil layer laminated between the first corrosion 
Suzuta fails to disclose a base material protective layer laminated and coated on the outer surface of the base material layer.
Claims 4-5, 7, 13, and 15-17 are allowed as depending on claim 1.
Applicant’s remarks on pages 12-13, dated 3/31/2021, regarding the different applications and environments of Nakamura’s coating versus that of the other cited art and the present invention is primarily persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294.  The examiner can normally be reached on Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/           Examiner, Art Unit 1781